Name: 2009/18/EC: Commission Decision of 22 December 2008 on the compliance of standard EN 1273:2005 on baby walking frames with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the reference of the standard in the Official Journal (notified under document number C(2008) 8616) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  information and information processing;  social affairs;  miscellaneous industries;  technology and technical regulations
 Date Published: 2009-01-13

 13.1.2009 EN Official Journal of the European Union L 8/29 COMMISSION DECISION of 22 December 2008 on the compliance of standard EN 1273:2005 on baby walking frames with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the reference of the standard in the Official Journal (notified under document number C(2008) 8616) (Text with EEA relevance) (2009/18/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 4(2), first subparagraph thereof, After consulting the Standing Committee set up in accordance with Article 5 of Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services (2), Whereas: (1) Article 3(1) of Directive 2001/95/EC obliges producers to place only safe products on the market. (2) Under Article 3(2) of Directive 2001/95/EC, a product is presumed to be safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have to be published by the Commission in the Official Journal of the European Union, in accordance with Article 4(2) of the Directive. (3) Pursuant to Article 4(1) of the Directive, European standards should be established by European standardisation bodies under mandates drawn up by the Commission. The Commission will publish the references of such standards. (4) Article 4(2) of the Directive lays down a procedure for the publication of references of standards adopted by the European standardisation bodies before the entry into force of the Directive. Where such standards ensure compliance with the general safety requirement, the Commission will decide to publish the references in the Official Journal of the European Union. In such cases, the Commission, acting on its own initiative or at the request of a Member State, will decide, in accordance with the procedure laid down in Article 15(2) of the Directive, whether the standard in question meets the general safety requirement. The Commission will decide to publish the reference of the standard after consulting the Committee established by Article 5 of Directive 98/34/EC. The Commission will notify the Member States of its decision. (5) Baby walking frames are devices that help pre-ambulatory children to move around on their own. Hospital emergency data from both Europe and the US over the last 20 years, however, consistently show that baby walking frames are a fall hazard, because they increase the mobility and the speed of children who are not yet able to stand or walk on their own. (6) Accidents using baby walking frames are mainly due to falling down stairs or tipping over, especially when children try to go over uneven surfaces such as door thresholds or carpet edges. Injuries resulting from such accidents are very serious, because, in the majority of cases, they affect the childs head. (7) In September 1997, the Commission issued a mandate (3) to CEN (European Committee for Standardisation) to address the specific safety risks due to the increased mobility and speed provided by baby walking frames to pre-ambulatory children in the relevant standard that CEN was developing at that time. (8) The Commission considered the first version of standard EN 1273 adopted by CEN in 2001 not to be satisfactory, since the standard did not address the specific risks described in the mandate. (9) The revised version of EN standard 1273 of May 2005, however, provides for stability tests and design requirements geared to reducing injuries caused by falling down stairs and tipping over, as requested in the Commissions mandate. (10) EN 1273:2005 is widely used by the market surveillance authorities in the Member States, as confirmed by several RAPEX notifications making reference to this standard. Furthermore, some Members States refer to this standard in their legislation on the safety of child-care articles (4). (11) The improved safety against falling down steps and tipping over provided by EN 1273:2005 increases the passive prevention of accidents arising from the use of baby walking frames. (12) The Commission considers that EN 1273:2005 complies with the general safety requirement. As the standard was adopted under a mandate issued before the entry into force of Directive 2001/95/EC, the reference of EN 1273:2005 should be published in accordance with the procedure provided for in Article 4(2), first subparagraph. (13) This Decision on the compliance of EN standard 1273:2005 with the general safety requirement is taken at the initiative of the Commission. (14) The measures provided for in this Decision are in accordance with the opinion of the Committee of Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 EN standard 1273:2005 Child use and care articles  Baby walking frames  Safety requirements and test methods meets the general safety requirement of Directive 2001/95/EC for the risks it covers. Article 2 The reference of EN standard 1273:2005 shall be published in part C of the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 December 2008. For the Commission Meglena KUNEVA Member of the Commission (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 204, 21.7.1998, p. 37. (3) Mandate M/253 of 14 September 1997. (4) France: Avis relatif Ã lapplication du dÃ ©cret no 91-1292 du 20 dÃ ©cembre 1991 relatif Ã la prÃ ©vention des risques rÃ ©sultant de lusage des articles de puÃ ©riculture (JO du 8 avril 2008). Austria: Kinderlaufhilfenverordnung 2007, Austrian Official Journal, 7 August 2008.